Notice of Pre-AIA  or AIA  Status
Claims 1, 5-9 and 11-15 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.

Response to Arguments
4.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.  As amended, the claims include the additional limitation of evaluation parameters are changed by using machine learning and the power system model constituent elements for calculating the aggregation fitness includes at least one of generator, a bus, a load, or a power converter of the power system model. However, the additional limitation of evaluation parameters are changed by using machine learning are only the mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)) The additional element of constituent elements for calculating the aggregation fitness includes at least one of generator, a bus, a load, or a power converter of the power system model is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). The additional elements of generator, a bus, a load, or a power converter are well understood, routine and conventional elements in the art according to the prior art of record. Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data 


                                                       Claim Rejections - 35 USC §101

5.          35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.        Claims 1, 5-9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claim to a process, machine, manufacture, or composition of matter?
Claims: 1, 5-9 and 14 is directed to system or device which falls into one of the statutory categories of invention.
Claim: 15 is directed to method or process which falls into one of the statutory categories of invention.
.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? 
Claim 1 recites:
creates an aggregation group from the aggregation fitness, and creates an aggregation system model from the aggregation group.
wherein the processing unit calculates the aggregation fitness of two or more power system model constituent elements by using two or more fitness evaluation functions and creates the aggregation group on the basis of the aggregation fitness of the power system model constituent elements, , and
wherein the processing unit performs:
a model evaluation for evaluating at least one of analysis accuracy and a calculation amount of the aggregation system model, a model evaluation for determining whether the aggregation system model satisfies a constraint condition;
aggregation fitness evaluation parameter change that changes the aggregation fitness evaluation parameters of the aggregation fitness evaluation according to the aggregation log;
an aggregation fitness evaluation for reading the aggregation fitness evaluation parameters and calculating an aggregation fitness; and
parameter selection for outputting a condition of the aggregation system model with the aggregation log and objective functions of a plurality of aggregation system models.

The above limitation is only the basic calculation step that can be performed mentally using pen and paper but for the recitation of generic computer component. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components (processing unit) therefore it falls within the “Mental Process” grouping of abstract ideas. 


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 
The claim recites additional elements of a 
“fitness evaluation function library in which two or more aggregation fitness evaluation functions are stored” (it does not add a meaningful limitation to the abstract idea for storing the aggregation fitness evaluation functions and thus, it falls under adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); )
a processing unit that obtains an aggregation fitness from a detailed system model by using the aggregation fitness evaluation functions. (It is recited at a high level of generality (i.e., as a general means of gathering aggregation fitness data), and amounts to mere data gathering. (See MPEP 2106.05(g)) 
wherein the power system aggregation device further comprises an aggregation log that stores at least one of the model evaluation, the fitness evaluation functions, the aggregation fitness, aggregation fitness evaluation parameters, the aggregation group, and a combined threshold of the group. (It does not add a meaningful limitation to the abstract idea for storing and it falls under adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);) 
The additional limitation of evaluation parameters are changed by using machine learning are only the mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)) The additional element of constituent elements for calculating the aggregation fitness includes at least one of generator, a bus, a load, or a power converter of the power system model is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). The power system aggregation device, processing unit, aggregation log and fitness evaluation function library are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. (See MPEP 2106.05(d)). Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”). (See PEG at 55).  Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  The presence of machine learning algorithm and computer limitations do not necessarily make the claim rooted in computer technology.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, Claim 1 is directed to an abstract idea.  

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The processing unit that obtains an aggregation fitness from a detailed system model by using the aggregation fitness evaluation functions is recited at a high level of generality (i.e., as a general means of gathering aggregation fitness data), and amounts to mere data gathering and cannot provide the inventive concept. (See MPEP 2106.05(g)) The additional limitation of evaluation parameters are changed by using machine learning are only the mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)) The additional elements of generator, a bus, a load, or a power converter are well understood, routine and conventional elements in the art according to the prior art of record. The power system aggregation  fitness evaluation function library and aggregation log in which two or more aggregation fitness evaluation functions, parameters, aggregation group are stored which are claimed at a high level of generality and amount to well understood, routine and conventional activities such Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
Thus, this additional element is not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server. Thus, claim 1 is not patent eligible.


Claim 5 further recites wherein the device reads two or more fitness evaluation functions from the fitness evaluation function library to calculate an aggregation fitness of a combination of the constituent elements of the power system model by using the fitness evaluation functions read and aggregation fitness evaluation parameters. This is receiving or transmitting data over a network and storing and retrieving information in memory which are recited at a high level of generality and amount to well understood, routine and conventional activities. (See MPEP 2106.05(d)). Claim 5 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible.


Claim 6 further recites wherein the device obtains the aggregation fitness by weighting the output of the fitness evaluation functions by weight parameters and sets the weighting parameters as the aggregation fitness evaluation parameters. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 6 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible.

Claim 7 further recites wherein group creation creates a group consisting of a combination of elements of the power system model according to the aggregation fitness obtained above, and, as a process thereof, calculates a similarity of two groups and combines two groups whose similarity exceeds a threshold and is a maximum. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 7 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible.


Claim 8 further recites wherein the device selects two or more of a generator, a bus, a load, or a power converter of the power system model as a combination of constituent elements of the power system model for which an aggregation fitness is calculated. This claim limitation is no more than generally linking the 

Claim 9 further recites wherein the similarity of the two groups is set to be a minimum aggregation fitness of the combination of elements included in each group. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 9 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible.


Claim 11 further recites wherein the device performs:
model evaluation for determining whether the aggregation system model satisfies a constraint condition;
combined threshold change for changing the combined threshold of the group creation according to the aggregation log;
group creation for reading the combined threshold to create the group; and
parameter selection for outputting a condition of the aggregation system model with the aggregation log and objective functions of a plurality of aggregation system models. 
Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 11 

Claim 12 further recites wherein the device performs:
model evaluation for determining whether the aggregation system model satisfies a constraint condition;
aggregation fitness evaluation parameter change for changing the aggregation fitness evaluation parameters of the aggregation fitness evaluation according to the aggregation log;
aggregation fitness evaluation for reading the aggregation fitness evaluation parameters and calculating the aggregation fitness;
combined threshold change for changing the combined threshold of the group creation according to the aggregation log;
group creation for reading the combined threshold to create the group; and
parameter selection for outputting a condition of the aggregation system model with the aggregation log and objective functions of a plurality of aggregation system models.
Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 12 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 12 is not patent eligible.

Claim 13 further recites a display unit that displays an aggregation log. The steps were recited at a high level of generality and merely used generic computers (or display unit) as a tool to perform the mental process. Displaying is the post solution activity and add insignificant extra-solution activity to the judicial exception. Claim 13 therefore, when taken as a whole, still does not integrate the judicial exception into a 


Claim 14 further recites a parameter adjustment device that creates an online aggregation system model from online data, offline data, and an offline aggregation system model and sends the online aggregation system model to a control setting device; and
a control setting device that creates a control strategy from an assumed fault, a control strategy, and the online aggregation system model by stability calculation and selection of the control strategy.
The steps were recited at a high level of generality and merely used generic computers (or parameter adjustment device and control setting device) as a tool to perform the mental process. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 14 is not patent eligible.


Regarding claim 15
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 15 recites 
creating an aggregation group from the aggregation fitness, and 
creating an aggregation system model from the aggregation group.

performing model evaluation for determining whether the aggregation system model satisfies a constraint condition;
performing aggregation fitness evaluation parameter change for changing the aggregation fitness evaluation parameters of the aggregation fitness evaluation according to the aggregation log;
performing aggregation fitness evaluation for reading the aggregation fitness evaluation parameters and calculating an aggregation fitness; and
performing parameter selection for outputting a condition of the aggregation system model with the aggregation log and objective functions of a plurality of aggregation system models.

The above limitation is only the basic calculation step that can be performed mentally using pen and paper. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.



Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 
The claim recites additional elements of a 
“fitness evaluation function library in which two or more aggregation fitness evaluation functions are stored and a detailed system model” (it does not add a meaningful limitation to the abstract idea for storing the aggregation fitness evaluation functions)

storing at least one of the model evaluation, the fitness evaluation functions, the aggregation fitness, aggregation fitness evaluation parameters, the aggregation group, and a combined threshold of the group in an aggregation log. (It does not add a meaningful limitation to the abstract idea for storing) 
The additional limitation of evaluation parameters are changed by using machine learning are only the mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)) The additional element of constituent elements for calculating the aggregation fitness includes at least one of generator, a bus, a load, or a power converter of the power system model is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
The aggregation log and fitness evaluation function library are recited at a high-level of generality and to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim is directed to an abstract idea.



Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The limitation “obtaining an aggregation fitness of two or more power system model constituent elements from two or more evaluation functions on the basis of a fitness evaluation function library” is recited at a high level of generality (i.e., as a general means of gathering aggregation fitness  fitness evaluation function library and aggregation log in which two or more aggregation fitness evaluation functions, parameters, aggregation group are stored which are claimed at a high level of generality and amount to well understood, routine and conventional activities such Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; The aggregation log and fitness evaluation function library are recited at a high-level of generality and to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). Thus, claim 15 is not patent eligible.



Conclusion

7.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2016036252A NOBUHIKO et al.
Discussing the distribution system voltage control system for controlling a voltage of a distribution system, a distribution system voltage control method, and a centralized voltage control device.

8.      All claims 1, 5-9 and 11-15 are rejected.
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/
 Examiner, Art Unit 2128     

/BIJAN MAPAR/
Primary Examiner, Art Unit 2128